BRAY, P. J.
Defendant, in propia persona, appeals from judgment of conviction, after jury trial, of two counts of burglary.
Defendant was represented at his trial by an attorney of his own choosing. Defendant admitted seven prior felony convictions. At his request this court appointed an attorney to represent him on this appeal. Later, the attorney advised this court that after and from a full study of the record, including the arguments of the prosecuting attorney and the instructions of the court, he could find no grounds of appeal, and requested his discharge. Defendant not objecting, this court discharged the attorney and notified defendant that he could file a brief in propria persona, did he so desire. After a considerable lapse of time, no brief or other suggestion of grounds of appeal having been received, notice of submission of the appeal was given defendant.
The court has thoroughly examined the record and finds no grounds of appeal.
Judgment affirmed.
Sullivan, J., and Molinari, J., concurred.